Citation Nr: 0816708	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-20 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.  







ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The appellant alleges military service with the United States 
Armed Forces in the Far East (USAFFE) in the Philippines from 
August 1941 to December 1945.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, which denied the above claim.  

FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, which is recognizable as service in the Armed 
Forces of the United States.  


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits, based 
upon qualifying service by the appellant, have not been met.  
38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to VA compensation benefits 
based on his alleged service as a member of the U.S. Armed 
Forces in the Far East (USAFFE), to include treatment in a 
Philippine Army hospital for malaria in May 1942, and 
internment as a prisoner of war of the Japanese Government 
between May 1942 and January 1943.  

In March 1999, the RO denied a claim for basic eligibility 
for Department of Veterans Affairs (VA) nonservice-connected 
pension benefits.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In September 2005, the appellant filed a claim for service 
connection for six disabilities.  In an October 2005 rating 
decision, the RO denied the claims, after determining that 
the appellant did not have qualifying service, and that basic 
eligibility for VA compensation benefits was not established.  
The appellant has appealed this decision.  

The Board initially notes that the U.S. Court of Appeals for 
the Federal Circuit (CAFC) has held that the new-and-
material-evidence requirement set forth in 38 U.S.C.A. § 5108 
(West 2002) applies to the reopening of claims that were 
previously disallowed for any reason, including those claims 
for establishing status as a claimant.  See D'Amico v. West, 
209 F.3d 1322, 1326-1327 (Fed. Cir. 2000).  Because 
qualifying service for VA pension benefits is distinct from 
qualifying service for compensation benefits, a new and 
material analysis is not appropriate.  See 38 C.F.R. § 
3.40(b), (c), and (d) (2007).  

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  See 38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2007).  As a predicate requirement for a grant of VA 
benefits, a claimant must establish that he or she is a 
claimant as defined in VA statute and regulation.  

A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable."  38 U.S.C.A § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2007).  See Selley v. Brown, 6 Vet. App. 196, 198 
(1994).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9 (2007).  
Such service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (2007).  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.)  

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

It has been held that a person seeking VA benefits must first 
establish by a preponderance of the evidence that the service 
member upon whose service such benefits are predicated has 
attained the status of veteran.  D'Amico v. West, 12 Vet. 
App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); 
Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  For the purpose 
of establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a 
Department of Defense (DD) Form 214, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate U.S. 
service department under the following conditions:  (1) the 
evidence is a document issued by the United States service 
department; (2) the document contains needed information as 
to length, time, and character of service; and, (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2007).  

The claims file includes an "Affidavit for Philippine Army 
Personnel," (PA AGO Form 23) dated in February 1946, which 
indicates that the appellant had service in the USAFFE, to 
include being stationed at a Philippine Army hospital between 
April and May of 1942, internment as a prisoner of war 
between May 1942 and January 1943, and status as a "civilian 
farmer" between January 1943 and November 1945.  In 
addition, a Philippine Army discharge (PA AGO Form 55), and 
an accompanying "enlistment record," indicate service from 
September 1941 to December 1945.  

In January 1999, the RO attempted to verify the appellant's 
claimed service with the U.S. Army Reserve Personnel Center 
(USARPC).  In a response from the USARPC, received in May 
1999, the USARPC stated that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

In October 2005, the RO attempted to verify the appellant's 
claimed service with the National Personnel Records Center 
(NPRC).  In a response from the NPRC, received in November 
2005, the NPRC referenced the aforementioned May 1999 
response from the USARPC, and attached a copy of that 
document to its response.  

The Board finds that the claim must be denied.  Based upon 
the provisions of 38 C.F.R. § 3.203, none of the documents 
submitted by the appellant constitutes valid evidence of 
service, because none of those documents was issued by a 
United States military service department.  In this regard, 
as indicated by the RO in its October 2005 decision, the 
documents submitted by the appellant from the Philippine Army 
(PA AGO Forms 23 and 55, and PA enlistment record), are of no 
value in establishing the requisite service, unless they 
contain data that is substantially different than that which 
VA has provided to the NPRC.  In this case, however, the RO's 
attempt to verify the appellant's claimed service with the 
NPRC (VA Form 21-3101), dated in October 2005, indicates that 
it attached a copy of the PA AGO Form 23 that was submitted 
by the appellant.  Therefore, the March 1999 and November 
2005 certifications from the USARP and NPRC, which indicate 
that the appellant has no qualifying service, are binding on 
VA.  See generally Spencer v West, 13 Vet. App. 376 (2000).  
Moreover, the appellant has provided no further evidence that 
would warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  

The Board finds, therefore, that the appellant had no 
qualifying service in the United States Armed Forces, that he 
is not a "veteran" for VA benefits purposes and that he is, 
thus, not eligible for benefits under the laws administered 
by VA.  As the law and not the evidence of record is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The appellant's proper remedy 
regarding service verification is an application to the Board 
of Correction of Military Records.  See Cahall v. Brown, 7 
Vet. App. 232 (1994).  

The VCAA is not applicable to the present claim, as it is a 
question of law whether the appellant's service qualifies as 
active service for VA benefits.  The U. S. Court of Appeals 
for Veterans Claims (Court) has held that the VCAA has no 
effect on an appeal where the law is dispositive of the 
matter.  See Manning v. Principi, 16 Vet. App. 534 (2002).  
Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-04, 69 Fed. Reg. 59989 (2004).  As explained 
above, there is no legal basis to grant the present claim.  

Finally, the appellant has been informed (1) about the 
information and evidence not of record that is necessary to 
substantiate the claim for entitlement to basic eligibility 
to VA benefits; (2) about the information and evidence that 
VA will seek to provide; (3) about the information and 
evidence the claimant is expected to provide; and (4) the 
need to provide any evidence in his possession that pertains 
to the claim.  See Pelea v. Nicholson, 19 Vet. App. 296 
(2005).  In this case, in a letter dated in October 2005, the 
RO apparently misidentified the claim as a claim for death 
benefits.  In the October 2005 decision on appeal, the May 
2006 statement of the case, and a VCAA letter dated in 
February 2007, the appellant received adequate notice, 
including citation to 38 C.F.R. § 3.203.  Accordingly, the 
claim must be denied.  


ORDER

Basic eligibility for VA compensation benefits is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


